DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 13, 14, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brush (US 10553082).
Re claim 1:	Brush teaches a credit card reader comprising a card reader (10); a keypad (19); a display (18); and a blocker (41 and 42) serving as a protector coupled to a front surface of the credit card reader (see figs. 1-4C; col. 2, line 66-col. 4, line 31).  
Re claim 2:	Wherein the blocker is configured to prevent placement of a skimmer (70) over the card reader (fig. 4C).  
Re claim 4:	Wherein the blocker is formed from plastic (col. 4, lines 26-31).  
Re claim 7:	Wherein the blocker has a cross section shape selected from the group consisting of triangular, rounded, arced, and trapezoidal (col. 4, lines 26-31).
Re claim 8:	Wherein the blocker is coupled to the front surface of the credit card reader with an adhesive (col. 3, lines 30-49).  
Re claim 13:	Brush teaches a method of protecting a credit card reader comprising coupling at least one blocker (41 and 42) serving as a protector to a front surface of a credit card reader (10), wherein the credit card reader comprises a card reader (10), a keypad (19), and a display (18); and preventing a placement of a skimmer (70) over the front surface of the credit card reader using the blocker(see figs. 1-4C; col. 2, line 66-col. 4, line 31).  
Re claim 14:	Wherein the blocker is configured to prevent placement of a skimmer (70) over the card reader (fig. 4C).  
Re claim 16:	Wherein the blocker is formed from plastic (col. 4, lines 26-31).  
Re claim 18:	Wherein the blocker has a cross section shape selected from the group consisting of triangular, rounded, arced, and trapezoidal (col. 4, lines 26-31).
Re claim 19:	Wherein the blocker is coupled to the front surface of the credit card reader with an adhesive (col. 3, lines 30-49).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 6, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brush.
In addition to teaching of Brush as discussed above, he also teaches that the blocker has a three-dimensional structure having a thickness (col. 1, lines 55-60).
However, Brush fails to particularly teach that the blocker has a particular dimensions.
It would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for choosing the particular dimensions (e.g., a thickness, a length, and/or a width of the blockers) to prevent placement of the skimmer device on the card reader, and therefore an obvious expedient.

Allowable Subject Matter
Claims 9-12 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches a credit card reader comprising a protector coupled to a front surface of the credit card reader; and a sensor coupled to the protector, wherein the sensor is configured to detect a relative positioning between the protector and the credit card reader as set forth in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2876